NOTE: This order is nonprecedential.

  mniteb ~tate~ QCourt of ~peal~
      for tl)e jfeberal QCircuit

                PAUL A. VISCONTINI,
                 Petitioner-Appellant,
                            v.
      SECRETARY OF HEALTH AND HUMAN
                 SERVICES,
             Respondent-Appellee.


                         2012-5084


    Appeal from the United States Court of Federal
Claims m case no. 98-VV-619, Judge Christine D.C.
Miller.


                     ON MOTION


    Before LOURIE, SCHALL, and DYK, Circuit Judges.
LOURIE, Circuit Judge.


                         ORDER
    The Secretary of Health and Human Services moves
to dismiss the appeal as untimely. Paul A. Viscontini
PAUL VISCONTINI v. SECRETARY OF HEALTH AND HUMAN             2

opposes and moves to file his notice of appeal nunc pro
tunc. The Secretary replies.
    On February 28, 2012, the United States Court of
Federal Claims entered judgment in Viscontini's case.
Viscontini filed his appeal on May I, 2012.
    An appeal from a judgment of the Court of Federal
Claims on a petition for compensation under the National
Childhood Vaccine Injury Act of 1986 ("Vaccine Act") must
be filed with this court within 60 days from the date of
entry of judgment. 42 U.S.C. § 300aa-12(f); see also Fed.
R. App. P. 4(a)(I). Thus, Viscontini's notice of appeal was
due on April 30, 2012.l
    This filing period is statutory, mandatory, and juris-
dictional. Bowles v. Russell, 551 U.S. 205 (2007) (the
timely filing of a notice of appeal in a civil case is a juris-
dictional requirement that may not be waived).
    Viscontini argues that our recent decision" in Cloer v.
Health & Human Services, 645 F.3d 1322 (Fed. Cir. 2011)
(en bane) rendered the time to file a notice of appeal
susceptible to equitable tolling. This is not so. In Cloer,
the court dealt with the statute of limitations for filing an
initial claim under the Vaccine Act, not the filing of a
notice of appeal to this court. As such, our ruling in Cloer
is not applicable to this case. See Henderson v. Shinseki,
131 S.Ct 1197, 1203 (2011) (noting the difference between
Article III courts and an Article I tribunal when determin-
ing whether a filing deadline is "jurisdictional").




    1   The 60 th day, April 28, 2012, fell on a Saturday.
3       PAUL VISCONTINI v. SECRETARY OF HEALTH AND HUMAN

    Accordingly,
    IT IS ORDERED THAT:
    (1) The Secretary's motion to dismiss is granted.
    (2) Viscontini's motion to file nunc pro tunc is denied.
    (3) Each side shall bear its own costs.
                                    FOR THE COURT


    AUG 032012                      /s/ Jan Horbaly
       Date                         Jan Horbaly
                                    Clerk

                                                        u.s.couJt~~ FOR
                                                          THE FEDERAL CIRCUIT
cc: Clifford J. Shoemaker, Esq.                             AUG 03 l012
    Lisa Watts, Esq.
s25                                                           JAN HOIII!Al.V
                                                                 ClBlK
Issued as a Mandate:     AUG 03 2012